Citation Nr: 1749210	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for Hepatitis C.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depressive disorder, anxiety, adjustment disorder, bipolar disorder, schizophrenia, and schizoaffective disorder, including as secondary to Hepatitis C.  

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1975 to October 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the 30 percent disability rating for Hepatitis C and confirmed and continued the previous denial of service connection for PTSD.  

In a rating decision dated in October 2007, the RO denied service connection for depression.  

In a rating decision dated in June 2016, the disability rating for Hepatitis C was increased to 40 percent, effective June 27, 2006.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for PTSD and depression as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, to include anxiety, adjustment disorder, bipolar disorder, schizophrenia, and schizoaffective disorder.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  The last prior denial for entitlement to service connection for an acquired psychiatric disorder was by the RO in an August 2005 rating decision.  At the time of the August 2005 rating decision, all of the Veteran's military personnel records were not associated with the claims file.  Additionally, relevant military personnel records have been added to the record since the last prior decision.  As such, he Board will reconsider the claim of service connection for a psychiatric disability on a de novo basis, without the need for new and material evidence.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to a service connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In the present case, a VA examination performed in April 2016 indicates that the Veteran's liver condition impacts his ability to work.  Accordingly, the issue of entitlement to a TDIU is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pertinent time period on appeal, the Veteran's Hepatitis C is not productive of substantial weight loss or incapacitating episodes having a total duration of at least 6 weeks during the past 12 month period.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for Hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7354 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA notice was provided in letters dated in February 2007 and October 2008, which fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service treatment records are associated with the claims file.  All identified post-service treatment records have been obtained.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in March 2007, November 2009, and April 2016.  The examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the residuals of the Veteran's Hepatitis C.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For all of the foregoing reasons, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 283 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating pursuant to 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  
Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service connected Hepatitis C in June 2006.  His Hepatitis C rating was subsequently increased to 40 percent, effective June 27, 2006.

Hepatitis C is rated under Diagnostic Code 7354 and based on the specific signs and symptoms manifested.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.  

A VA examination was performed in March 2007.  At that time, the Veteran complained of fluctuating ammonia levels that were affecting his mental processing and ability to sleep.  He reported intermittent nausea, fevers, sweats, and abdominal pain.  He was receiving no current treatment for Hepatitis C.  An abdominal ultrasound performed in January 2006 revealed fatty infiltration of the liver and marked hepatomegaly.  The examiner assessed the Veteran with Hepatitis C with evidence of fatty liver on ultrasound.  

VA treatment records dated in August 2007 indicated that the Veteran's elevated liver function tests were no longer due to Hepatitis C.  

The Veteran underwent a subsequent VA examination in November 2009, at which time he complained that his Hepatitis C had worsened over the past 10 years.  He reported that he had several emergency room visits for elevated ammonia levels but he denied hospitalizations related to his liver disease.  He indicated that he had daily fatigue, arthralgia, malaise, nausea, anorexia, right upper quadrant pain, fevers and chills.  He vomited once a week and stated that he had trouble with dizziness and confusion due to elevated ammonia levels.  He denied incapacitating episodes in the prior 12 months and stated that he required bed rest for Hepatitis C complications in 2007.  The clinical history reported during his echogram of his abdomen indicated that he had a history of ETOH abuse with elevated ammonia level.  The examiner assessed the Veteran with Hepatitis C.  

VA treatment records dated in April and May 2015 reveal that the Veteran was negative for Hepatitis C and it was cleared in 2009.  No further workup for Hepatitis C was needed at that time.  

In April 2016, A VA examiner conducted a telephone interview of the Veteran and reviewed the claims file.  He reported daily fatigue, arthralgia, malaise, nausea, anorexia, right upper quadrant pain, and fevers and chills.  He vomited once a week.  He denied incapacitating episodes in the prior 12 months but indicated that he required bed rest for Hepatitis C complications in 2007.  The Veteran did not require continuous medication for control of his liver conditions.  The examiner assessed the Veteran with fatigue, malaise, right upper quadrant pain, and fatty liver due to his chronic liver disease.  The examiner indicated that although the Veteran has a history of chronic hepatitis C infection, he had cleared his blood stream of the active virus and his liver function tests are normal.  An abdominal ultrasound had the appearance of a fatty liver which was due to alcohol or the residual of chronic Hepatitis C.  At the time of the abdominal ultrasound, he denied fatigue, jaundice, easy bruising/bleeding, edema, chest pain, cough, shortness of breath, bowel symptoms, headaches, dizziness, blood in stool, urine, vomiting of blood, or loss of appetite.  The examiner opined that the medical evidence did not support a nexus between his Hepatitis C and most of his complaints.  

After a review of the evidence, the Board finds that there is no basis for an award of a disability rating higher than 40 percent for Hepatitis C.  While the Veteran has stated that his condition has worsened and continues to worsen, the medical evidence does not support this position.  The record indicates that his Hepatitis C has cleared his blood stream and his liver function tests are normal.  Although the Veteran reports daily fatigue, arthralgia, malaise, nausea, anorexia, right upper quadrant pain, and fevers and chills, there is no indication that he has substantial weight loss or incapacitating episodes requiring bed rest and treatment by a physician.  Throughout the time period on appeal, the Veteran has not required any treatment for his Hepatitis C.  

Furthermore, although the Veteran reported that he required bed rest in 2007 during his November 2009 and April 2016 VA examinations, there is no indication in his treatment records that he required bed rest and treatment by a physician for Hepatitis C in 2007.  Per the Veteran's statements during his March 2007 VA examination, he was not receiving any treatment for his Hepatitis C.  VA treatment records dated in August 2007 indicated that his elevated liver function tests were not due to his Hepatitis C.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but his Hepatitis C could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  

Accordingly, the Board finds that preponderance of the evidence is against entitlement to a rating in excess of 40 percent for Hepatitis C.  

ORDER

A rating in excess of 40 percent for Hepatitis C is denied.  

REMAND

Acquired Psychiatric Disability

The Veteran has filed a claim of service connection for an acquired psychiatric disability, which includes PTSD, depressive disorder, anxiety, adjustment disorder, bipolar disorder, schizophrenia, and schizoaffective disorder.  He asserts that his psychiatric disability is secondary to his service connected Hepatitis C disability.  

A VA examination was performed in July 2016.  Although the examiner concluded that there were too many inconsistencies in the record to assign a PTSD diagnosis and that his diagnosis of schizoaffective disorder was not related to his military service, the examiner failed to address the Veteran's diagnoses of depressive disorder, anxiety, adjustment disorder, bipolar disorder, and schizoaffective disorder, which have been assigned to the Veteran throughout the time period of this appeal.  Furthermore, the examiner failed to discuss or opine whether the Veteran's psychiatric disabilities were secondary to and/or aggravated by his service connected Hepatitis C.  

Accordingly, the Board finds that a remand is necessary in order to afford the Veteran an additional VA examination.  

TDIU

Entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

During the VA examination performed in November 2009, the Veteran reported that he stopped working in 1985 due to his liver disability.  A VA examination performed in April 2016 indicated that his liver disability impacted his ability to work.  Accordingly, the Board finds that a TDIU claim has been raised by the record in this case.  

A review of the record shows that the Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.   

The Veteran's Hepatitis C is currently rated at 40 percent disabling and he is not currently service connected for any additional disabilities.  Thus, he does not meet the threshold requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the claim must be referred to the Director, Compensation Service.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner to become familiar with the pertinent medical history and such review should be noted in the examination report.  

The examiner should identify all psychiatric disorders found on examination and diagnoses since the filing of the claim in August 2006, including PTSD, depressive disorder, anxiety, adjustment disorder, bipolar disorder, schizophrenia, and schizoaffective disorder.  

Thereafter, the examiner should respond to the following questions:

a.  Is it at least as likely as not (probability of at least 
50 percent) that any diagnosed psychiatric disorder is caused by his service connected Hepatitis C?

b.  If not, is it at least as likely as not (probability of at least 50 percent) that any diagnosed psychiatric disorder has been aggravated (permanently worsened beyond its natural progression) as a result of his service connected Hepatitis C?

If aggravation is found, is there medical evidence that shows a baseline of the Veteran's psychiatric disorder prior to aggravation?

c.  If any diagnosed psychiatric disorder is not caused or aggravated by his service connected Hepatitis C, then is it at least as likely as not (probability of at least 50 percent) that any diagnosed psychiatric disorder had its onset during military service and/or is otherwise etiologically related to such service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

In providing the requested medical opinion, the examiner should comment on the relevant evidence of record, to include the Veteran's March and October 2007 statements indicating he was sexually assaulted in service.  

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.  

The examiner must discuss the lay evidence of record regarding the onset of the Veteran's psychiatric symptoms.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2.  Provide the Veteran with notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.  

3.  Thereafter, refer the claim for a TDIU to the Director, Compensation Service, and notify the Veteran of such action.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


